UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6268



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDREW JOHN WALKER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-80-46-Y, CA-99-133-JFM)


Submitted:   April 27, 1999                 Decided:   June 2, 1999


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Judge.


Dismissed by unpublished per curiam opinion.


Andrew John Walker, Appellant Pro Se. Joseph Lee Evans, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrew John Walker appeals the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we grant Walker’s motion to

amend his informal brief, but deny a certificate of appealability

and dismiss the appeal on the reasoning of the district court.

United States v. Walker, Nos. CR-80-46-Y; CA-99-133-JFM (D. Md.

Jan. 28, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2